Title: To Thomas Jefferson from John Page, 13 September 1808
From: Page, John
To: Jefferson, Thomas


                  
                     My highly respected, 
                        
                        & ever dear Friend,
                     Richmond Sepr. 13th 1808
                  
                  Your letter of the 6th. instant, has revived me! I bless you for it& I wish to retain my Office till my last Moment. My little Gregory, & my Clerk, leave me no trouble in it. I have had a generous offer, from a Friend here, to whom I had rather confide the Use of the Office for the Benefit of my Family, than to any Son I have.
                  It will not be reasonable to ask Frank to act for nothing, as he is poor, that is in fact dependent on his Wife, till he can receive Mr. Grymes’s legacy &c, I am too poor to give him any thing to act for me. I have made a melancholy discovery lately. vizt. that my Son Mann as a Lawyer, has declared, that by a letter which he has found amongst mine to Genl. Nelson, Rosewell must be his at my Death, and he supposes that my poor Wife, & her five Children must be dependent on him!! Rosewell is all I have left, of Land; & by Sales & Deaths of Negroes, I have not enough left to work it! and its produce, & my Salaries here for five years, have not been sufficient to prevent my encreasing my Debt 600$ per Annum—!! When I married my dear unhappy Wife, I held nearly 3000 Acres of land in Gloucester, & above 100 Negroes, & I supposed, that by the Sale of my Frying Pan Estate, which would command above 4000£ (& Fo. Fairfax in fact, did give 9 Years after my Marriage, in Bonds 4500£
                      
                     
                        for it) & the produce of my Estate in Gloucester I might venture to marry a lady without a Fortune whom I preferred to one with 10,000£. Fairfax’s assigned Bonds were good for little, were sold at a great Loss, & of his 
                     own for 1513£..10..0 he has kept back to this day £600, which he knows he must pay: but by a hellish Spirit; & the Chicanery of our Law, I fear I shall not come at in my life time. God bless you! then my dear Friend, for your Consolation   
                     As to Death I have long been prepared to meet it as my little Son will shew you when I shall be dead & gone.
                  I am indeed so Weak, that I am ready to die this Minute but I make Efforts to live & I declare to you my Friend! that no misfortunes no certain approach of death, have I suffered to sink my Spirits—No, I call in some Hope small as it is, & then wrap myself up in a Chri 
                     
                      Resignation. And since I received your Letter, I have told my Wife, I could turn over on my Bed, & die with a sweet Resignation.
                  That God Almighty may preserve & bless you my belved Friend, is the fervent Prayer of your old Friend
                  
                     John Page
                     
                  
                  
                     Richmond Sepr., 17th. 1808 
                     
                     Most fortunately this Letter was too late for the Stage; for I have this day, received from my Son Mann a most dutiful & affectionate, Letter, in answer to a delicate letter of mine, & in Consequence of our mutural Friend’s Statement to him of the Report (Judge Nelson’s) he not only positively denies, that “he can divine”  what gave rise to that Report “And, he prays me to be assured that (he is, & has been ill of a bilious Fever, or would have visited me) to make any disposition of Rosewell, or any other of my Property without any apprehension of any interfering with it, in the most remote Instance”
                     I might have kept back this letter, but I could not write another, & you will see my trials, & the hellish Spirit, which attacks 2d. Marriages. May God bless you, prays your affectte. Friend
                  
                  
                     John Page
                     
                  
               